           Case 3:20-cv-01634-JCH Document 1 Filed 10/29/20 Page 1 of 10




                                UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF CONNECTICUT

-----------------------------------------------------------------
SAVE THE SOUND, INC.                                              :   CIVIL ACTION NO.
                                                                  :   3:20-cv-1634
                                      Plaintiff                   :
                                                                  :
                                                                  :
         v.                                                       :
                                                                  :
THE TOWN OF DARIEN                                                :     October 29, 2020
                                     Defendant                    :
                                                                  :
-----------------------------------------------------------------

                                                 COMPLAINT


                                        NATURE OF THE ACTION

1.       Plaintiff Save the Sound, Inc., brings this citizen suit pursuant to Section 505(a)(1) of the

Clean Water Act (“the Act” or CWA), 33 U.S.C. § 1365(a)(1), against the Town of Darien to

address and abate its continuing violations of the Act.


                                      JURISDICTION AND VENUE


2.       Jurisdiction is conferred upon this court pursuant to Section 505(a) of the Clean Water

Act, 33 U.S.C. § 1365(a), and 28 U.S.C. § 1331.

3.       On July 17, 2020, Plaintiff gave notice of the violations and Plaintiff’s intent to file suit

to the Connecticut Department of Energy and Environmental Protection (CT DEEP), the

Administrator of the United States Environmental Protection Agency (EPA), the Regional

Administrator of EPA Region 1, and Defendant Town of Darien (“Defendant” or “Darien”), as

required by Section 505(b)(1)(A) of the CWA, 33 U.S.C. § 1365(b)(1)(A).
          Case 3:20-cv-01634-JCH Document 1 Filed 10/29/20 Page 2 of 10




4.     More than sixty (60) days have passed since notice was served pursuant to Section

505(b)(1)(A) of the CWA, 33 U.S.C. § 1365(b)(1)(A).

5.     As of the date of the filing of this complaint, neither EPA nor CT DEEP has commenced

or diligently prosecuted: (1) a court action to redress violations under Section 505(b)(1)(B) of the

CWA, 33 U.S.C. § 1365(b)(1)(B); or (2) an administrative penalty action that would preempt this

action pursuant to Section 309(g)(6)(A) of the CWA, 33 U.S.C. § 1319(g)(6)(A).

6.     Venue is appropriate in this district pursuant to Section 505(c)(1) of the CWA, 33 U.S.C.

§ 1365(c)(1), because the source of the violations is located therein.


                                              PARTIES


7.     Plaintiff Save the Sound, Inc., formerly known as Connecticut Fund for the Environment,

was founded in 1978 to protect and improve the land, air, and water of Connecticut using

advocacy and scientific expertise to achieve results that benefit our environment for current and

future generations. Save the Sound seeks to protect, conserve and protect the environmental

health and natural resources of the Long Island Sound. Save the Sound is a 501(c)(3) not-for-

profit corporation, incorporated under the laws of the State of Connecticut, with its principal

place of business at 900 Chapel Street, New Haven, CT 06510. Save the Sound represents more

than 3,800 members in Connecticut and New York. Save the Sound has represented the interests

of its membership in legal proceedings before trial and appellate courts and federal and state

administrative agencies in various proceedings in which Save the Sound sought to protect the

environment and natural resources for its members and the citizens of Connecticut.

8.     Hereinafter, the plaintiff is referred to in this complaint as Save the Sound.

9.     Save the Sound is a “citizen” for purposes of Section 505 of the CWA, 33 U.S.C. § 1365,

and files this citizen suit on behalf of itself and its members.
                                                   2
          Case 3:20-cv-01634-JCH Document 1 Filed 10/29/20 Page 3 of 10




10.    Members of Save the Sound use the rivers and waterways of the state, including

Goodwives River, Stony Brook, and Long Island Sound and its beaches and embayments for

various recreational uses including, but not limited to, swimming, fishing, and boating, and for

aesthetic enjoyment. The violations alleged herein cause or contribute to pollution in waters used

and enjoyed by Save the Sound members, and are injurious to human health, wildlife,

recreational, and commercial activities in or around these rivers and waterways and Long Island

Sound, and other uses pursued and enjoyed by Save the Sound members. The violations alleged

herein result in public health risks and negative impacts to waterways, threaten the health and

welfare of Save the Sound members, impair and threaten their use and enjoyment of rivers and

waterways of the state, Long Island Sound, and other waters, and deny them the level of water

quality to which they are entitled under the Clean Water Act. Save the Sound members have an

interest that is adversely affected by Defendant’s illegal discharges, bypasses, and violations of

the Clean Water Act.

11.    Defendant Town of Darien is a political subdivision of the State of Connecticut, is a

municipality within the meaning of Section 502(4) of the CWA, 33 U.S.C. § 1362(4), and is a

“person” within the meaning of Section 502(5) of the CWA, 33 U.S.C. § 1362(5).

12.    Defendant operates a sanitary sewer collection system (“Collection System”) located in

Darien, Connecticut and the Defendant’s wastewater is treated in Stamford by the Stamford

Water Pollution Control Authority (SWPCA) under NPDES Permit No. CT0101087.


                                  FACTUAL ALLEGATIONS


13.    Long Island Sound is a unique estuary that has two connections to the sea and receives

the flow of several major rivers that drain fresh water from New England and as far as the U.S.

border with Quebec. The Sound provides feeding, breeding, nesting, and nursery areas for a
                                                 3
          Case 3:20-cv-01634-JCH Document 1 Filed 10/29/20 Page 4 of 10




diversity of plant and animal life, including 1200 species of invertebrates, 170 species of fish,

and dozens of species of migratory birds. In 1987, Congress designated Long Island Sound as an

Estuary of National Significance.

14.    As a result of pollution, Long Island Sound is suffering from continued degradation in

water quality, leading to low shellfish harvests and the closure of shellfish beds, depletion of

fishing stocks and fish consumption advisories, periodic beach closures, restrictions on

recreational activities, low dissolved oxygen (hypoxia), pathogen contamination, toxic

contamination, and floatable debris, adversely impacting businesses, public health, recreation,

and aesthetics.

15.    The Goodwives River is a tributary to Long Island Sound located in Darien, CT. It

discharges into Gorham’s Pond.

16.    Goodwives River, Stony Brook, and Long Island Sound are the receiving water bodies

for raw sewage from sanitary sewer pipes which are supposed to transport sanitary wastewater

from homes, businesses, public toilet facilities, and other locations to wastewater treatment

plants for removal of pollutants in order to make the wastewater safe for discharge into the

environment. Sewage collection systems consist of sewer pipes, along with associated facilities

including, pumping stations, power and other equipment, and wastewater treatment facilities.

Sewage collection systems are generally owned and operated by municipalities or regional

authorities comprised of several municipalities. Neglect of basic maintenance and failure to

perform routine and preventative maintenance of the various components of sewage collection

systems allows the discharge of raw or partially treated sewage into streams and rivers, which

ultimately discharge into Long Island Sound polluting and impairing the water quality of these

streams, rivers, and Long Island Sound.


                                                 4
          Case 3:20-cv-01634-JCH Document 1 Filed 10/29/20 Page 5 of 10




17.     The Clean Water Act was enacted by Congress in 1972 and it, along with subsequent

amendments, mandates that our nation’s water bodies be made clean. For Long Island Sound,

this means that the Sound must meet water quality standards that make it safe for fish, shellfish,

humans, and all other species that live on it, in it, and near it.

18.     In order to meet the mandate of the Clean Water Act, the entire sanitary sewer system,

both the sewage treatment plants and the pipes that transport sanitary sewage effluent to the

treatment plants, must be maintained and in good working order. In a well-maintained system

only wastewater from homes and businesses would be transported through the sanitary sewer

pipes for effective treatment at the sewage treatment plant, which would then discharge treated

water into a receiving water body. Failure to perform routine and preventative maintenance of

the pipes, manholes, and electrical and mechanical equipment in the wastewater collection

system can result in discharges of raw and partially treated sewage at various locations in the

wastewater collection and treatment system into receiving water bodies causing pollution and

conditions detrimental to the public health and the environment. Pipes may also become blocked

by fats, oils, and grease (FOG) from wastewater discharged from food service establishments

into the municipal wastewater collection system or by other substances and materials. These

blockages of FOG and other materials in the pipes transporting sanitary sewage result in the

discharge of raw sewage into receiving water bodies.


                        CLEAN WATER ACT STATUTORY SCHEME


19.     The CWA is a comprehensive statute designed to “restore and maintain the chemical,

physical, and biological integrity of the Nation’s waters.” Section 101(a) of the CWA, 33 U.S.C.

§ 1251(a). To achieve that goal, Section 301(a) of the CWA, U.S.C. § 1311(a), prohibits the

discharge of pollutants into navigable waters of the United States except in compliance with the
                                                    5
          Case 3:20-cv-01634-JCH Document 1 Filed 10/29/20 Page 6 of 10




terms and conditions of a National Pollutant Discharge Elimination System (NPDES) permit

issued pursuant to Section 402 of the CWA, 33 U.S.C. § 1342. The term “pollutant” is defined in

Section 502(6) of the CWA, 33 U.S.C. § 1362(6) to include “sewage.” “Discharge of a

pollutant” is defined in Section 502(12) of the CWA, 33 U.S.C. § 1362(12) as “any addition of

any pollutant to navigable waters from any point source.” Each violation of the permit and each

discharge that is not authorized by the permit is a violation of the Clean Water Act.

20.     Darien does not have a NPDES permit for the discharge of any wastewater. Darien is

included in the service area for the Stamford Water Pollution Control Authority (SWPCA). The

SWPCA treats the Darien’s wastewater under NPDES Permit No. CT0101087.

21.     Darien owns and maintains the sewage collection system within its geographic limits.

22.     Darien has failed and continues to fail to comply with the Clean Water Act by

discharging raw sewage from its sewage collection system without a NPDES permit.


                                  CLAIM FOR RELIEF
                              UNAUTHORIZED DISCHARGES


23.     Paragraphs 1 through 23 are incorporated herein by reference.

24.     Section 301(a) of the Clean Water Act, 33 U.S.C. § 1311(a), provides that the “discharge

of any pollutant” by any “person” is unlawful, unless the discharge complies with various

enumerated sections of the Act. Among other things, Section 301(a) prohibits discharges not

authorized by a valid permit issued pursuant to Section 402 of the Clean Water Act, 33 U.S.C. §

1342.

25.     Section 502(12) of the Clean Water Act, 33 U.S.C. § 1362(12), defines “discharge of a

pollutant” to include “any addition of any pollutant to navigable waters from any point source.”



                                                 6
          Case 3:20-cv-01634-JCH Document 1 Filed 10/29/20 Page 7 of 10




26.    Section 502(6) of the Clean Water Act, 33 U.S.C. § 1362(6), defines “pollutant” to

include, among other things, chemical wastes, biological materials, rock, sand, and industrial

waste discharged into water.

27.    Section 502(14) of the Clean Water Act, 33 U.S.C. § 1362(14) defines “point source”

broadly to include “any discernable, confined and discrete conveyance, included but not limited

to any pipe, ditch, channel, tunnel, conduit, well, discrete fissure, container, rolling stock,

concentrated animal feeding operation, or vessel or other floating craft, from which pollutants

are or may be discharged.”

28.    Section 502(7) of the Clean Water Act, 33 U.S.C. § 1362(7), defines “navigable waters”

as “the waters of the United States, including territorial seas.” Long Island Sound, and the rivers,

streams, bays, and other waters that flow into it are navigable waters of the United States.

29.    On numerous occasions, the Defendant has discharged untreated wastewater to navigable

waters through point sources within its wastewater collection system.

30.    The Defendant does not have a NPDES permit for the discharge of any effluent from its

collection system.

31.    Beginning in March 2015, the Defendant has reported numerous unauthorized discharges

of raw sewage in violation of the Clean Water Act. See Appendix I. The majority of these

reported unauthorized discharges of raw sewage were caused by excessive flows due to a storm

event or by a sewer line blockage.

32.    The discharge of these pollutants affects the public health and safety, the health of marine

life, causes degradation of water quality, and adversely affects the aesthetic quality and

enjoyment of Goodwives River, Stony Brook, and Long Island Sound.




                                                   7
            Case 3:20-cv-01634-JCH Document 1 Filed 10/29/20 Page 8 of 10




33.      As a result of these unauthorized discharges, Defendant is in violation of Section 301(a)

of the CWA, 33 U.S.C. § 1311(a), for each day that it discharged untreated wastewater through

point sources not authorized by a permit.

34.      Based upon information and belief, Defendant’s violations of the CWA are ongoing and

continuous.


                                         RELIEF SOUGHT


Wherefore, Plaintiff respectfully requests that the Court grant the following relief:

      a. Declare that the Defendant has violated and continues to be in violation of the Act as

         alleged herein;

      b. Permanently enjoin the Defendant from discharging pollutants pursuant to Sections

         505(a) and (d), 33 U.S.C. §§ 1365(a) and (d);

      c. Order the Defendant to take all steps necessary to eliminate the discharge of pollutants

         from its collection system, including, but not limited to, the completion of an Inflow and

         Infiltration Analysis, the completion of a Sanitary Sewer Evaluation Survey (SSES), the

         development and implementation of a Remediation Plan based on SSES results, the

         development and implementation of a Capacity, Management, Operation, and

         Maintenance Plan, and the continued implementation of a Fats, Oils, and Grease

         Program;

      d. Order the Defendant to pay a civil penalty not to exceed $55,800 per day, per violation,

         for all violations of the CWA occurring after November 2, 2015, pursuant to Sections

         309(d) and 505(a) of the CWA, 33 U.S.C § 1319(d), 1365(a), and 40 C.F.R §§ 19.1-19.4;

      e. Award Plaintiff costs of litigation, including, reasonable attorney fees and expert witness

         fees pursuant to Section 505(d), 33 U.S.C. §1365(d); and
                                                  8
         Case 3:20-cv-01634-JCH Document 1 Filed 10/29/20 Page 9 of 10




   f. Award such other relief as the Court deems just and fair.


Dated this 29th day of October, 2020.


                                                          SAVE THE SOUND



                                                   By: /s/ Katherine M. Fiedler
                                                        Katherine M. Fiedler, Esq.
                                                        Staff Attorney
                                                        Federal Bar #ct30709
                                                        Save the Sound
                                                        900 Chapel Street, Suite 2202
                                                        New Haven, CT 06510
                                                        Phone: (203) 787-0646 ext. 108
                                                        Fax: (203) 787-0246
                                                        Email: kfiedler@savethesound.org

                                                         Roger Reynolds, Esq.
                                                         Senior Legal Counsel
                                                         Federal Bar #ct18126
                                                         Save the Sound
                                                         900 Chapel Street, Suite 2202
                                                         New Haven, CT 06510
                                                         Phone: (203) 787-0646 ext. 105
                                                         Fax: (203) 787-0246
                                                         Email: rreynolds@savethesound.org


                                                         ITS ATTORNEYS




                                               9
       Case 3:20-cv-01634-JCH Document 1 Filed 10/29/20 Page 10 of 10




                                      APPENDIX I

1.    3/16/15 – Sewage Bypass caused by electrical equipment failure; 5500 gallons of raw
      sewage; reached Stonybrook River; intersection of Stonybrook and Boston Post Road

2.    3/2/18 – Sewage Bypass caused by excessive flows (storm event); 23,668 gallons of raw
      sewage; reached Goodwives River; Old Kings Highway North/Sedgewick Road

3.    3/8/18 – Sewage Bypass caused by excessive flows (storm event); 27,660 gallons of raw
      sewage; reached Goodwives River; 25 Old Kings Highway North

4.    4/16/18 – Sewage Bypass caused by excessive flows (storm event); 13,500 gallons of raw
      sewage; reached Goodwives River; 11 Old Kings Hwy North

5.    9/25/18 – Sewage Bypass caused by excessive flows (storm event); 2400 gallons of raw
      sewage; reached Goodwives River; 11 Old Kings Hwy North

6.    9/25/18 – Sewage Bypass caused by excessive flows (storm event); 170 gallons of raw
      sewage; reached Long Island Sound/Noroton Bay; 141 Nearwater Lane

7.    9/27/18 – Sewage Bypass caused by excessive flows (storm event); 120 gallons of raw
      sewage; reached Stonybrook River; 25 Renshaw Road

8.    10/3/18 – Sewage Bypass caused by sewer line blockage (other); 693,542 gallons of raw
      sewage; reached Stonybrook River; 1950 Boston Post Rd

9.    10/3/18 –Sewage Bypass caused by excessive flows (storm event); 360 gallons of raw
      sewage; reached Goodwives River; 11 Old Kings Hwy North

10.   10/4/18 – Sewage Bypass caused by excessive flows (storm event); 200 gallons of raw
      sewage; reached Stonybrook River; 25 Renshaw Road

11.   11/14/18 – Sewage Bypass caused by sewer line blockage (other); 250 gallons of raw
      sewage; reached Stonybrook River; 2 Renshaw Rd (Town Hall Baseball Field)

12.   1/24/19 – Sewage Bypass caused by excessive flows (storm event); 678 gallons of raw
      sewage; reached Goodwives River; 25 Old Kings Highway North

13.   2/4/20 – Sewage Bypass, unknown cause; 20 gallons of raw sewage, reached Stonybrook
      River tributary; Noroton Avenue at Park Place

14.   8/14/20 – Sewage Bypass caused by sewer line blockage (roots); 50 gallons of raw
      sewage; reached Tokeneke Brook; Post Road at Birch Road




                                            10
